March 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 MARTHA A. GREGORY D/B/A WORKZONE TECHNOLOGIES, Appellant

NO. 14-12-00197-CV                          V.

                      PORTER & HEDGES, LLP, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Porter &
Hedges, LLP, signed November 30, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Martha A. Gregory d/b/a Workzone Technologies, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.